DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/379864, filed on 04/10/2019. Claims 1-7 are still pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the transport of persons" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the movement of goods" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the type called MRL" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the same axis" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the axis of symmetry" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the guides of the counterweight" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "look onto" in line 3.  It is unclear how guides can “look onto” something when they do not have eyes nor capability of vision. It is also unclear which side or face of the guide this limitation is referring to. 
Claim 3 recites the limitation "the axis of the pulley" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the centerline axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the relative guides" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the movement of goods" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "look onto" in line 3-4.  It is unclear how guides can “look onto” something when they do not have eyes nor capability of vision. It is also unclear which side or face of the guide this limitation is referring to. 
4 recites the limitation "the vertices" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the snug kinematic mechanisms" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the movement space " in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the cage floor" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "it" in line 1.  It is unclear which previously mentioned structure or structures this limitation is referring to. 
Claim 6 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the movement" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the frame" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether or not this is referring to a load supporting frame from claim 1. 
Claim 6 recites the limitation "the axis the guides" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the lifting kinematism" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2004/106206 to Shibasaki et al (henceforth referred to as Shibasaki).
Regarding claims 1-3, and 5, Shibasaki discloses a lifting system for the transport of persons and for the movement of goods (i.e. paragraph 0001), with a traction unit (i.e. Fig. 6, ref. 10) and traction pulley (i.e. Fig. 6, ref. 10a) for a cage or goods hoist (i.e. Fig. 6, ref. 8) provided with relative guides (i.e. Fig. 6, ref. 3a, 23), vertically movable inside a vertical run space (i.e. Fig. 6, ref. 1) of a building between areas with a given height difference and provided with a bottom, side walls, a roof and mobile cage doors (i.e. Fig. 1B, implied by ref. 8), in particular an electric wire rope elevator (i.e. Fig. 1B), with traction unit inside said vertical run space of the type called MRL (Machine Room Less) (i.e. 1B, ref. 10 is within ref. 1), comprising a load supporting frame (i.e. Fig. 5, ref. 24) and relative snub pulleys (i.e. Fig. 5, ref. 9a, 9b), a moving counterweight (i.e. Fig. 6, ref. 5) with relative guides (i.e. Fig. 6, ref. 4a, 4b) and a snub pulley (i.e. Fig. 1B, ref. 11) of the counterweight, characterized in that said counterweight, traction, and frame pulley supporting the load contained in said cage are aligned on the same axis (i.e. Fig. 6, ref. 11, 9a, 9b, and ref. 10a are aligned along an axis). 
Characterized in that the axis of symmetry of the cage guides (i.e. Fig. 6, line going from ref. 3a to 23) is outside the area which the guides of the counterweight long onto. 

Characterized in that the arrangement of the snub kinematics mechanisms or snub pulleys results in an increase in the movement spaces of the load support, with a greater surface area of the cage floor (i.e. paragraph 0004-0007). 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2004/106206 to Shibasaki et al in view of CN 104973483 to Qiao (henceforth referred to as Qiao).
Regarding claims 4 and 6, Shibasaki teaches constraints (i.e. Fig. 5, ref. 31a, 31b, 32a, 32b, 33a, 33b) at the corners of the housing frame (i.e. Fig. 5, ref. 24) but does not specifically teach constraints on the counterweight. However, Qiao teaches constraints (i.e. Fig. 1) made with kinematics fixed at the vertices of a counterweight (i.e. Machine Translation under Background technology) characterized in the constraints comprises an incision (i.e. Fig. 1, ref. 5 shows a roller with an indent) that defines a channel on the surface of the restraint rollers (i.e. Fig. 1, ref. 5) and allows the correct alignment of the counterweigh during the movement of the 
Regarding claim 7, Shibasaki in view of Qiao does not specifically teach the pulleys have a diameter of 120mm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a range of pulley sizes including 120mm to accommodate a range of guide rail sizes since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2006/0175149 to Det et al teaches a traction pulley, a diverting pulley and a counterweight pulley all aligned;
CN 112027857 to Feng teaches a traction pulley, a diverting pulley and a counterweight pulley all aligned;
KR 10-1432451 to Kim et al teaches a traction pulley, a diverting pulley and a counterweight pulley all aligned;
DE 102 57 564 to Hoppenstedt et al teaches a traction pulley, a diverting pulley and a counterweight pulley all aligned;
EP 1400477 to Hoerler et al teaches a traction pulley, a diverting pulley and a counterweight pulley all aligned.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654